DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 16/712256, filed 12/12/2019, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Publication 20170277341 A1, Assignee: Samsung) in view of Jeong et al. (U.S. Patent Publication 20150187259 A1).
Regarding claim 1, Lim discloses “A stretchable display device, comprising: 
a display panel ([0110] “the display device 1200 may be, but is not limited to, a flexible display device” the display device 1200 may be, but is not limited to, a flexible display device”) having disposed thereon a plurality of pixels (Fig. 13, [0115] “the pixel PX”) and a plurality of connecting lines respectively transmitting a driving signal to the plurality of pixels on a stretchable substrate; ([0110] [0111])
a stretch sensing circuit sensing an amount of stretch of the display panel; ([0111] “the sensor 100, etc., of the display device 1200 may be formed of materials having flexibility, and, thus, the components, e.g., the display part DP, the sensor 100, etc., of the display device 1200 may be bent, compressed, curved, stretched, twisted, or pressed when an external force is applied to the display device 1200.” [0135] [0147] [0156])  
Lim does not disclose “a timing controller creating compensation data by comparing a sensing value sensed by the stretch sensing circuit and a reference value; and 
a data driving circuit receiving the compensation data from the timing controller and applying the compensation data to the display panel”. 
Jeong discloses “a timing controller (“[0036] The timing controller 10) creating compensation data by comparing a sensing value sensed by the stretch sensing circuit and a reference value; ([0036] “The timing controller 10 senses information including characteristics of a drive thin film transistor (TFT) DT of each sub-pixel, namely, a threshold voltage Vth and a mobility, using the data driver 20. The timing controller 10 compares the sensed information (sensing data) with predetermined reference information, to detect compensation information. The timing controller 10 stores the detected compensation information. Prior to the degradation compensation, the timing controller 10 may compensate the modulated data, using the compensation information. Otherwise, after the degradation compensation, the timing controller 10 may compensate degradation-compensated data, using the compensation information. Thus, the timing controller 10 may compensate for a characteristic deviation of the drive TFT of each sub-pixel.” [0034] [0032]) and 
a data driving circuit ([0029] “a data driver 20”) receiving the compensation data from the timing controller and applying the compensation data to the display ([0038] “The data driver 20 is driven in a sensing mode for external compensation and a display mode for display driving under the control of the timing controller 10. In the display mode, the data driver 20 drives each sub-pixel through a corresponding one of the data lines, using the data signal. In the sensing mode, the data driver 20 drives each sub-pixel, using a pre-charge voltage, and senses a sensing voltage or sensing current from each driven sub-pixel through a sensing channel (data line or reference line), converts the sensed sensing voltage or sensing current into sensing data, and then sends the sensing data to the timing controller 10. [0040] [0030])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate timing controller by Jeong into device of Lim.  The suggestion/motivation would have been to improve efficiency. (Jeong: [0036])
Regarding claim 2, Lim and Jeong disclose “wherein at least one of the plurality of connecting lines is a stretch sensing line configured to sense the amount of stretch of the display panel”. (Lim Fig. 8, PP!, PP2, PP3, [0096] – [0099]) 
Regarding claim 3, Lim and Jeong disclose, wherein the stretch sensing circuit is connected to the stretch sensing line. (Lim Fig. 8, [0111] [0135] [0147] [0156]) 
Regarding claim 4, Lim and Jeong disclose wherein the stretch sensing line includes a stretch sensing Rx line and a stretch sensing Tx line for sensing the amount of stretch of the display panel. (Lim, [0163] – [0167]) 
Regarding claim 5, Lim and Jeong disclose wherein the stretch sensing circuit senses the amount of stretch based on a capacitance difference before and after stretch 
Regarding claim 6, Lim and Jeong disclose wherein the stretch sensing line has a curved shape. (Lim Fig. 8, PP!, PP2, PP3, [0096] – [0099]) 
Regarding claim 7, Lim and Jeong disclose wherein the reference value includes image compensation values according to stretch difference values stored in a lookup table. (Jeong [0036] [0038] [0043]) 
Regarding claim 8, Lim and Jeong disclose wherein the timing controller controls the stretch sensing line to transmit a data signal in a period in which the data signal is applied when the stretch sensing line is connected to a data line transmitting a data signal to the pixel, and to sense the amount of stretch of the stretch sensing line in a period in which the data signal is not applied. (Jeong [0036] [0032] [0034])
Regarding claim 9, Lim and Jeong disclose wherein the data driving circuit applies the compensation data to respective driving signals that are transmitted on the plurality of connecting lines on the display panel. (Jeong [0038] [0030] [0029] [0040])

Claims 10 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent 9,391,286 B1, Assignee: Samsung) in view of Kim et al. (U.S. Patent Publication 20170132977 A1).
Regarding claim 10, Kwon discloses “A stretchable display device, comprising: 
a display panel (Fig.1, stretchable display device 100) having disposed thereon a plurality of pixels (c3:24 – 30 “pixels”) and a plurality of connecting lines (Fig. 1, stretchable substrate 110) 
a stretch sensing circuit (Fig 2, a plurality of stretchable electrodes 122) sensing an amount of stretch of the display panel; (Fig.1,  stretchable display device 100)
Kwon does not disclose “a controller that receives data indicating the sensed amount of stretch of the of the display panel and generates compensation data based on the sensed amount of stretch; and 
a data driving circuit receiving the compensation data from the controller and applying the compensation data to the display panel”. 
disclose “a controller ([0010] “timing controller”) that receives data indicating the sensed amount of stretch of the of the display panel and generates compensation data based on the sensed amount of stretch; ([0010] “The external compensation method directly receives a sensing voltage from each pixel through reference voltage lines (hereinafter referred to as "REF lines") connected to the pixels of the display panel, converts the sensing voltage into digital sensing data to generate a sensing value, and transmits the sensing value to a timing controller. The timing controller modulates digital video data of the input image based on the sensing value and compensates for changes in the driving property of each pixel.” [0008] [0009]) and 
a data driving circuit receiving the compensation data from the controller and applying the compensation data to the display panel. ([0082] “The data driver 12 converts digital video data MDATA of the input image received from the timing controller 11 into the data voltage through the DAC during a normal driving period, in which the input image is displayed, and then supplies the data voltage to the data lines 14. The digital video data MDATA supplied to the data driver 12 is data modulated by the data modulator 20, so as to compensate for changes in the driving property of the subpixel based on the result of sensing the driving property of the subpixel.” [0066] [0081] [0010]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate timing controller by Kim into device of Kwon.  The suggestion/motivation would have been to save power. (Kim: [0010])
Regarding claim 11, Kwon and Kim disclose wherein at least one of the plurality of connecting lines is a stretch sensing line configured to sense the amount of stretch of the display panel. (Kwon Fig. 2, 123a, 123b, 124a, 124b) 
Regarding claim 12, Kwon and Kim disclose wherein the stretch sensing circuit is connected to the stretch sensing line. (Kwon Fig 2, a plurality of stretchable electrodes 122)
Regarding claim 13, Kwon and Kim disclose wherein the stretch sensing line includes a stretch sensing Rx line and a stretch sensing Tx line for sensing the amount of stretch of the display panel. (Kim [0014] [0075] [0081] [0085])
Regarding claim 14, Kwon and Kim disclose wherein the stretch sensing circuit senses the degree of stretch based on a capacitance difference before and after stretch between the stretch sensing Rx line and the stretch sensing Tx line. (Kim [0014] [0075] [0081] [0085])
Regarding claim 15, Kwon and Kim disclose wherein the stretch sensing line has a curved shape. (Kwon Fig. 2, 123a, 123b, 124a, 124b) 
Regarding claim 16, Kwon and Kim disclose wherein the controller controls the stretch sensing line to transmit a data signal in a period in which the data signal is applied when the stretch sensing line is connected to a data line transmitting a data signal to the pixel, and to sense the amount of stretch of the stretch sensing line in a period in which the data signal is not applied. (Kim [0010] [0008] [0009])
Regarding claim 17, Kwon and Kim disclose wherein the data driving circuit applies the compensation data to respective driving signals that are transmitted on the plurality of connecting lines on the display pane (Kim [0082] [0066] [0081] [0010])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,338,730 teaches timing controller on Figs 5 - 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693